Citation Nr: 1432021	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  01-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 1970 for the award of service connection for post discectomy and fusion of the lumbar spine.

2.  Entitlement to an effective date earlier than June 20, 1997 for the award of a total disability compensation rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than June 20, 1997 for the establishment of basic eligibility for Dependents' Educational Assistance (DEA) benefits under  38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February and March 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection and a 60 percent disability rating for post discectomy and fusion of the lumbar spine, effective from June 20, 1997. The Veteran appealed the effective date for the award.

The Veteran also appealed the effective dates assigned in an April 2001 RO decision that awarded a TDIU, effective June 20, 1997, and established basic eligibility for DEA benefits.

In December 2002, the Veteran testified during a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file. In a December 2005 decision, the Board denied                the Veteran's claims.

The Veteran appealed the Board's December 2005 decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum Decision of November 2007, the Court vacated the Board's decision and remanded the matter for readjudication. A copy of the Court's Memorandum Decision in this matter has been placed in the claims file.

In September 2008, the Board remanded the matters for additional development.  Thereafter, the Board denied the claims in an October 2009 decision. The October 2009 Board decision was appealed to the Court and the Court granted the parties' Joint Motion for a Remand (Joint Motion) and vacated the Board's September 2008 decision. A copy of the Joint Motion and the Court's Order are incorporated into the claims file.

In a September 2011 decision, the Board again denied the Veteran's claims.                             The Veteran appealed the Board's September 2011 decision to the Court and the Court granted the parties' Joint Motion and vacated the Board's September 2011 decision. A copy of the Joint Motion and Court Order are incorporated into the claims file.

Thereafter, in its September 2012 decision, the Board awarded an earlier effective date of October 30, 1970 for the grant of service connection for a low back disorder, though further denied the remaining claims for earlier effective dates for a TDIU and establishment of basic eligibility for DEA benefits.

The Veteran again appealed therefrom to the Court, which granted the parties'           most recent Joint Motion from April 2014 and vacated the Board's September 2012 decision. A copy of the Joint Motion and Court Order are incorporated into the claims file.

Through April 2013 correspondence documented within the Veterans Benefits Management System (VBMS) database, the Veteran's attorney as his designated representative in this case averred that thus far no rating decision had been promulgated by the Agency of Original Jurisdiction (AOJ) implementing the Board's September 2012 decision to award an earlier effective date to October 30, 1970 for the service-connected low back disability. This matter is referred to the AOJ accordingly (or at the very least to provide for the appropriate disability rating and effective date for a back disability, following the still earlier effective date of service connection to July 30, 1970 being granted herein.)  
  
The Board presently decides the claim for earlier effective date for a low back disability. However, in view of the terms of the latest Joint Motion, and                            in furtherance of additional evidentiary development, the issues of an earlier effective date for TDIU and DEA basic eligibility are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's October 30, 1970 claim for service connection for a low back disorder, ultimately the basis for a grant of that benefit, was received within                  one year of service discharge on July 29, 1970.


CONCLUSION OF LAW

The criteria are met to establish an earlier effective date of July 29, 1970 for the award of service connection for post discectomy and fusion of the lumbar spine.  See 38 U.S.C.A. § 5103, 5103A, 5107(b), 5110(b) (West 2002 & Supp. 2013);            38 C.F.R. § 3.102, 3.159, 3.400 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100 , 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. 

Regarding the claim being decided for earlier effective date for service connection for a low back disability, which the Board herein grants, in light of the full favorable disposition discussion of VCAA compliance is not required.


Applicable law provides that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. §§ 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor. 38 U.S.C.A. § 5110(a). Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).                 The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400.  

Moreover, the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application is therefor received within one year from such date of discharge or release. 38 U.S.C.A. § 5110(b)(1).                 

In the prior September 2012 decision, the Board awarded an earlier effective date for the grant of service connection for post discectomy and fusion of the lumbar spine of October 30, 1970 (the date of the Veteran's original claim). At that time, the Board resolved reasonable doubt in the Veteran's favor finding that because   the Veteran was not provided with notice of his appellate rights following the February 1971 RO rating decision originally denying his service connection for  low back disability claim, the status of this claim remained open and pending.        Also at that time, the award of an earlier effective date from the October 30, 1970 date of claim represented the full benefit then sought by the Veteran's attorney      on appeal.

Since then, the April 2014 Joint Motion has directed that the Board reconsider and apply the provisions of 38 U.S.C.A. § 5110(b)(1) as to the propriety of an award within one day of the Veteran's separation from service on July 29, 1970, thereby awarding an effective date a few months earlier than the present one.                

Given that the Veteran's original October 30, 1970 claim for benefits was in fact filed within one year of his separation from service, and there is likewise no reason to indicate he did not substantively manifest a service-connected back disorder during the three month timeframe preceding the original claim, the Board will award an earlier effective date of service connection of July 30, 1970.

  
ORDER

An earlier effective date of July 30, 1970 for the award of service connection for post discectomy and fusion of the lumbar spine is granted.


REMAND

The April 2014 Joint Motion directed that the Board consider whether entitlement to an earlier effective date than June 20, 1997 for a TDIU and eligibility for DEA benefits were components of the Veteran's original claim for service connection for a low back disability and whether their effective dates should be assigned accordingly, in light of the Court's previous decision in Rice v. Shinseki, 22 Vet. App. 447 (2009). As observed in the Joint Motion, in Rice, the Court held that the issue of a TDIU can be either part of an original claim for service connection or              it can be part of a claim for an increased rating. See id, at 452-53.

Presently, the Veteran's attorney seeks an assignment of earlier effective date at an unspecified point in August 1992, based on application of the Rice decision as well as evidence demonstrating that he may have been incapable of substantially gainful employment on account of the service-connected low back disability as of this time. 
To the extent Rice provided that a TDIU claim can be part and parcel of an original claim for service connection, in this case there was no actual claim for TDIU filed along with the original October 1970 application for benefits, or for that matter,            in the ensuing years up until the current assigned effective date of June 20, 1997.           It is averred that the Veteran stopped working due to lower back problems in 1992, and began receiving Social Security Administration (SSA) disability benefits,                   as early as in 1993. No SSA disability claim or supporting records have been associated with the Veteran's claims file that may be construed as an informal claim for TDIU. Nor are SSA records generally deemed within VA's constructive possession (as are VA records) under present law. Significantly, however, under the version of 38 C.F.R. § 3.201(a) in effect prior to an April 27, 1993, evidence provided in a claim for benefits under Title II of the Social Security Act will be considered to have been received with VA on the same day received with SSA.                
Thus, the Board finds it warranted at this stage to obtain the Veteran's complete SSA disability records, as these may have a bearing on the issue of earlier effective date for TDIU, and inextricably intertwined matter of DEA eligibility.                           See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Golz v. Shinseki,   590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, these claims are REMANDED for the following action:

1. Obtain copies of the SSA administrative decision(s)           on the Veteran's claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the Veteran's claims file.

2. Then readjudicate the earlier effective date claims on appeal based upon all additional evidence received.             In further adjudication of these issues, the AOJ should take into due consideration the provisions of 38 C.F.R.           § 3.201(a) in effect prior to April 27, 1993, as warranted, for purpose of determining whether an informal claim for TDIU was filed at any point prior to June 20, 1997 based on the extent of any SSA records obtained. If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to               the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.               §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


